Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
Acknowledgment is made of the amendment to the Fig. 3 drawing converting one puck to unclaimed broken lines and amending the specification, submitted on August 25, 2015. In view of these amendments, the 35 U.S.C.112 (a) and (b) rejection and objection to the specification have been withdrawn. This application can now be prepared for issue.

Conclusion
The claim is in condition for allowance.

Any inquiry concerning this communication from the examiner should be directed to Harold E. Blackwell, II, whose telephone number is 571-272-7480, and whose work schedule is normally Monday-Friday, 9:00am-5:00pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner Keli’ Hill can be reached at 571-272-4375 or the examiner's supervisor, Lakiya Rogers, can be reached at 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAROLD E BLACKWELL II/Examiner, Art Unit 2916                   		

/KELI L HILL/Primary Examiner, Art Unit 2922